United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2830
                         ___________________________

                                    Judy K. Jones

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                    Custer County, a political subdivision, et al.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                            Submitted: October 10, 2019
                              Filed: October 29, 2019
                                   [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       After the Custer County Attorney’s Office dismissed criminal charges against
her, Judy K. Jones brought this damage action against the County, the Nebraska State
Patrol, and several of their employees, asserting 42 U.S.C. § 1983 claims for reckless
investigation, manufactured false evidence, and civil conspiracy. On August 3, 2018,
the district court entered a Memorandum and Order dismissing the reckless
investigation claim with prejudice and the other claims without prejudice. The Order
provided that, if Jones did not file a second amended complaint on or before August
10, 2018, “this action will be dismissed, with prejudice.” Jones did not timely file a
second amended complaint. Instead, she filed a notice of appeal on August 23, before
the entry of final judgment. See Fed. R. Civ. P. 58. The district court docket entries
reflect that the Clerk’s Office, rather than entering judgment pursuant to Rule
58(b)(1)(C), docketed this as an interlocutory appeal and, over a year later, reassigned
the case to another district judge.

       Although the parties have now fully briefed the appeal, we must consider sua
sponte our possible lack of appellate jurisdiction. Dieser v. Cont’l Cas. Co., 440 F.3d
920, 923 (8th Cir. 2006). “With a few notable exceptions, our jurisdiction is limited
to appeals from ‘final decisions of the district courts.’ . . . To be final, an order or
judgment must reflect some clear and unequivocal manifestation by the trial court of
its belief that the decision made, so far as the court is concerned, is the end of the
case.” Reinholdson v. Minnesota, 346 F.3d 847, 849 (8th Cir. 2003) (quoting 28
U.S.C. § 1291). If ambiguity exists, “we at least have appellate jurisdiction to
construe” the district court’s order and can remand if it “will not be ripe for appeal
until a final judgment has been rendered.” Id. at 850-51.

       A dismissal order is presumptively final, but we have held that a dismissal
order is not final and appealable when the district court expressly grants the dismissed
party leave to amend. See Sapp v. City of Brooklyn Park, 825 F.3d 931, 934 (8th Cir.
2016). Several other circuits have held that a party granted leave to amend may
appeal despite the absence of a final judgment upon expiration of the time allowed
for amendment. Id. Though we have not considered this precise issue, our decisions
favor “a bright-line approach [which] requires only a modicum of diligence by the
parties and the district court, avoids uncertainty, and provides for a final look before
the arduous appellate process commences.” Id. at 935 (quotation omitted).



                                          -2-
        Here, the district court clerk recorded the notice of appeal as interlocutory,
despite expiration of the time granted by the district court for leave to amend. Jones
filed the appeal without obtaining the entry of final judgment, and the case has been
reassigned to a new district judge. These are strong indications the case remains
pending in the district court. Nonetheless, both parties have fully briefed Jones’s
appeal on the merits, suggesting their belief (or assumption) that we have jurisdiction
to review a final order. In these ambiguous circumstances, we will remand the case
to the district court for the limited purpose of clarifying our appellate jurisdiction. If
the court enters a final judgment nunc pro tunc based on the August 3, 2018 Order,
we will retain jurisdiction over the fully briefed appeal. If the court elects not to enter
final judgment consistent with the August 3 Order, we will dismiss the appeal for lack
of jurisdiction.
                          ______________________________




                                           -3-